                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOHN KOWAL,                                  )          Case No. 3:18-cv-181
                                              )
                  Plaintiff,                  )          JUDGE KIM R. GIBSON
                                              )
                      v.                      )
                                              )
 FERNDALE AREA SCHOOL                         )
 DISTRICT and FERNDALE AREA                   )
 SCHOOL DISTRICT BOARD OF                     )
 EDUCATION,                                   )
                                              )
                Defendant.                    )




                               MEMORANDUM OPINION

I.     Introduction

       Before the Court is the Motion to Dismiss Pursuant to F.R.C.P. 12(b)(6) (ECF No. 6)

of Defendants Ferndale Area School District and Ferndale Area Board of Education. In

their Motion, Defendants move to dismiss Counts II and III of Plaintiff John Kowal's three-

count Complaint. This Motion is fully briefed (see ECF Nos. 7, 9) and is ripe for disposition.

For the reasons that follow, the Court will GRANT Defendants' Motion and dismiss Counts

II and III of Plaintiff's Complaint without prejudice.

II.    Jurisdiction

       The Court has jurisdiction over Plaintiff's federal claim pursuant to 28 U.S.C. § 1331.

The Court has supplemental jurisdiction over Plantiff's state-law claims under 28 U.S.C. §

1367. Venue is proper under 28 U.S.C. § 1391(6) because a substantial portion of the events

giving rise to the claims occurred in the Western District of Pennsylvania.
III.    Background

        The following facts, which the Court accepts as true for purposes of deciding this

Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6), are alleged in Plaintiff's

Complaint. (ECF No. 1.)

        Defendant Ferndale Area School District ("Ferndale") is a public school district in

Johnstown, Pennsylvania. 1 (Id.   <_I[   6.) Ferndale's affairs are governed by Defendant Ferndale

Area School District Board of Education (the "Board"). 2 (Id.                      <_I[   7.)

        Plaintiff John Kowal ("Kowal") worked as the business manager for Ferndale from

1987 until he retired on September 12, 2017. (Id.               <_I[   9.) Kowal was 66 years old when he

retired. (Id.   <_I[   10.)

        This case arises from a dispute regarding Kowal' s healthcare coverage upon his

retirement. (See id.) Ferndale has a policy that allows an administrator to exchange forty-

five days of unused sick days for one year of employee-spouse healthcare coverage. (Id.                        <_I[



11.)

        Kowal retired with 353.5 unused sick days. (Id.                  <_I[   13.) At an October 31, 2017 Board

meeting, Ferndale' s Superintendent and new Business Manager offered to pay Kowal a

total sum of $52,046.70 for his unused leave time. 3 (Id.<_[<_[ 15-16.) This offer was based on

$115 for each unused sick day and $115 for each of his twenty unused vacation days and

three unused personal days. (Id.         <_I[   15.)   Kowal refused the offer. (Id.            <_I[   17.)


1 Because Ferndale is a public school district, Ferndale and the Board operate according to the
provisions in the Pennsylvania Public School Code of 1949, 24 P.S. § 1-101 et seq. (Id. 'll'll 6-7.)
2 Collectively, Ferndale and the Board are referred to as "Defendants."

3 Kowal's Complaint does not name the Superintendent. But subsequent filings indicate that Kowal

refers to Superintendent Carole Kakabar. (See ECF No. 7 at 7 n.2, 9, 10.)

                                                          -2-
           The Board discussed Kowal's unused leave time at its November 15, 2017 meeting.

Kowal alleges that the Board agreed that Kowal is entitled to exchange his unused sick time

for 7.85 years of family healthcare coverage. (Id. ':II 18.) Femdale's Superintendent conveyed

this information to Kowal after the meeting and told him that a Memorandum of

Understanding would be forthcoming. However, the Board did not provide Kowal with a

Memorandum of Understanding. (Id. ':II 19.)

           In December 2017, the Board offered to provide Kowal and his wife with a funded

Health Reimbursement Account. (Id. ':II 21.) The Board told Kowal that he must accept the

offer by December 20, 2017. (Id. ':II 22.) On December 11, 2017, Kowal sent a counteroffer to

the Board. (Id. ':II 23.) In response, Femdale's Superintendent sent Kowal another version

of the offer with final revisions. (Id. ':II 24.)

           On December 19, 2017-one day before the offer's expiration-Kowal sent the

Superintendent an email requesting an extension to decide on Defendants' offer. (Id. ':II 26.)

In this email, Kowal advised the Superintendent that he filed a charge of discrimination

against Defendants with the Equal Employment Opportunity Commission (EEOC). (Id.)

In his December 19 email, Kowal also complained that he repeatedly requested to meet with

members of the Board. (Id. ':II 28.)

           In a January 16, 2018 letter, the Superintendent advised Kowal that the Board would

delay meeting with him because Kowal had indicated that he considered taking legal action

against the Defendants. 4 (Id. ':II 29.)



4   Specifically, the January 16, 2018 letter stated that:


                                                       -3-
         Kowal's health coverage was terminated on March 1, 2018. (Id.            <_!I   31.) On March 22,

2018, Kowal sent an email to the Superintendent stating that he and his wife had decided

to accept the Board's offer to establish a Health Reimbursement Account. (Id. <_!1<_!132-33.)

Kowal also stated that the EEOC had completed its investigation and had issued a

Dismissal and Notice of Rights. (Id.       <_!I   32.) The Superintendent responded by stating that

she would forward the email to legal counsel. (Id. <JI 34.)

         On April 19, 2018, Defendants sent Kowal a check for $22,213.71. (Id.               <_!I   35.) Kowal

alleges that this check did not adequately compensate him for his unused sick days, which

are worth approximately $196,000, or his unused vacation and personal days, which are

worth approximately $11,452. (Id. <JI 36.)

         On June 18, 2018, after receiving the check, Kowal filed a second charge of

discrimination with the EEOC. (Id. <JI 39.) Kowal alleged that Defendants retaliated against

Kowal after he filed his first charge of discrimination with the EEOC. (Id.) Specifically,

Kowal alleges that Defendants refused to allow Kowal to address the Board and refused to




         [while] Section 708 of the Sunshine Law should permit the Board to meet with you,
         the Board is respectfully declining that offer to meet with them. There are several
         factors that come into play. 1) You placed yourself on the District's insurance
         without ever having talked to me, the Solicitor, or the Board before you retired. 2)
         You have indicated that you would possibly be instituting legal proceedings
         against the School District. 3) You have indicated that you have an initial
         interview with the EEOC to determine if other fair employment laws have been
         violated. 4) You have indicated that it may be necessary to secure an attorney. In
         light of the above, and particularly with the threat of litigation and claims that the
         District has somehow violated fair employment practices laws, gives us a moment
         for pause to meet with you.

(ECF No. 1 'II 29.)

                                                      -4-
continue negotiations over his healthcare coverage. (Id.) The EEOC mailed Kowal a

Dismissal and Notice of Rights on July 10, 2018. (Id.     <J[   40.)

        On September 14, 2018, Kowal filed a Complaint in this Court. (See ECF No. 1.)

Kowal's Complaint alleges: (1) that Defendants violated the Age Discrimination in

Employment Act (ADEA) (Count I); (2) that Defendants discriminated against him in

violation of the Pennsylvania Human Resources Act (PHRA) (Count II); and (3) breach of

contract (Count III).

        Defendants filed a Motion to Dismiss (ECF No. 6) Counts II and III of Kowal' s

Complaint and a Brief in Support on November 19, 2018. (ECF No. 7.) Kowal filed his

response on December 11, 2018. (See ECF Nos. 8, 9.)

IV.     Standard of Review

        A complaint may be dismissed under Federal Rule of Civil Procedure 12(b)(6) for

"failure to state a claim upon which relief can be granted." Connelly v. Lane Const. Corp., 809

F.3d 780, 786 (3d Cir. 2016). But detailed pleading is not generally required. Id. The Rules

demand only "a short and plain statement of the claim showing that the pleader is entitled

to relief" to give the defendant fair notice of what the claim is and the grounds upon which

it rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P.

8(a)(2)).

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. 5 First, the court must "tak[e] note of the


5Although Iqbal described the process as a "two-pronged approach," Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009), the Supreme Court noted the elements of the pertinent claim before proceeding with that
approach, id. at 675-79. Thus, the Third Circuit has described the process as a three-step approach.

                                                -5-
elements [the] plaintiff must plead to state a claim." Ashcroft v. Iqbal, 556 U.S. 662, 675

(2009). Second, the court should identify allegations that, "because they are no more than

conclusions, are not entitled to the assumption of truth." Id. at 679; see also Burtch v. Milberg

Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) ("Mere restatements of the elements of a claim

are not entitled to the assumption of truth.") (citation omitted). Finally, "[w]hen there are

well-pleaded factual allegations, [the] court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief." Iqbal, 556 U.S. at

679. "A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Id.; see also Connelly, 809 F.3d at 786. Ultimately, the plausibility determination is

"a context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Iqbal, 556 U.S. at 679.

V.      Discussion

        A.       The Court Will Dismiss Count II Because Kowal Acknowledges that he
                 Did Not Exhaust Administrative Remedies

        In their Motion to Dismiss, Defendants argue that Count II of Kowal' s Complaint-

discrimination under the PHRA-fails because Kowal did not exhaust his administrative

remedies with the Pennsylvania Human Rights Commission. (ECF No. 7 at 5.) See also

Burgh v. Borough Council of Montrose, 251 F.3d 465, 471 (3d Cir. 2001).




See Connelly, 809 F.3d at 787; Burtch v. Mi/berg Factors, Inc., 662 F.3d 212, 221 n.4 (3d Cir. 2011) (citing
Santiago v. Warminster Twp., 629 F.3d 121, 130 (2010)).
                                                    -6-
         In his response to Defendants' Motion to Dismiss, Kowal acknowledges that he did

not exhaust his administrative remedies with the Pennsylvania Human Rights

Commission, and therefore concedes that Count II of the Complaint must be dismissed.

(ECF No. 9 at 2.) Accordingly, the Court will dismiss Count II of Kowal's Complaint.

        In his response, Kowal further notes that he "will file an Amended Complaint on

February 29, 2019, incorporating the PHRA count."                 (Id. at 2.)   The Court notes that

according to the Federal Rules of Civil Procedure, Kowal must seek leave of Court to amend

his Complaint in the future. 6

        B.       The Court Will Dismiss Count III Because Defendants and Kowal Did Not
                 Form a Binding Contract

        In Count III of his Complaint, Kowal alleges that Defendants are liable to him for

breach of contract. Kowal alleges that the Board agreed to provide Kowal with 7.85 years

of family health coverage at the November 17, 2017 board meeting, but then never followed

through on its this agreement. (ECF No. 1 <I[<JI 51-52.)

        In his Complaint and Motion to Dismiss, Kowal alleges that a contract was formed

whenever the Board "agreed" that he was entitled 7.85 years of family health coverage in

exchange for his unused sick days. (See ECF No. 1 '!I'll 51-52; ECF No. 9 at 2-3.) The breach

of contract count in Kowal's Complaint contains only two paragraphs-one incorporating



6Federal Rule of Civil Procedure lS(a)(l) provides that "[a] party may amend its pleading once as a
matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to which a responsive
pleading is required, 21 days after service of a responsive pleading or 21 days after service of a
motion under Rule 12(b), (e), or (f), whichever is earlier." Since the time periods to amend as a matter
of course under Rule lS(a)(l) will have passed by February 29, 2019, Kowal must seek leave to
amend. See FED. R. CIV. P. 15(a)(2) ("In all other cases, a party may amend its pleadings only with
the opposing party's written consent or the court's leave. The court should freely give leave when
justice so required.").

                                                   -7-
prior allegations by reference and another stating that "[t]he failure of the Defendants to

provide to Mr. Kowal 7.85 years of family coverage, as agreed at the School Board meeting

of November 15, 2017, is a breach of the agreement between the parties, depriving Mr.

Kowal of the benefits of the bargain." (Id.)

        Kowal's Motion to Dismiss does little to bolster or explain the sparse allegation in

his Complaint. (See ECF No. 9 at 2-3.) In his Motion to Dismiss, he reiterates that the Board

agreed that Kowal was entitled to 7.85 years of family health coverage at the November 17,

2017 Board meeting. (Id. at 2.) He further alleges that Femdale's Superintendent stated the

Board would provide Kowal with a "Memorandum of Understanding," but did not follow

through. (Id. at 2-3.)

        Based on these allegations, Kowal fails to adequately plead a breach of contract

claim. "It is well-established that three elements are necessary to plead a cause of action

for breach of contract: (1) the existence of a contract, including its essential terms, (2) a

breach of the contract, and (3) resultant damages." See, e.g., Meyer, Darragh, Buckler, Benenek

& Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C., 137 A.3d 1247, 1528 (Pa. 2016) (citing

].F. Walker Co., Inc. v. Excalibur Oil Grp., Inc., 792 A.2d 1269, 1272 (Pa. Super. 2002)). Under

Pennsylvania law, the question of whether an undisputed set of facts establishes a contract

is a matter of law. Quandry Sols. Inc. v. Verifone Inc., No. 07-097, 2009 WL 997041, at *5 (E.D.

Pa. Apr. 13, 2009) (quoting Mountain Props., Inc. v. Tyler Hill Realty Corp., 767 A.2d 1096,

1101 (Pa. Super. Ct. 2001)).

        "Although a plaintiff need not state every term of the contract in complete detail,

every element must be specifically pleaded." Ebrahimzadeh v. Sharestates Inv., LLC, No. 18-

                                               -8-
1659, 2018 WL 6065419, *5 (E.D. Pa. Nov. 20, 2018) (citing CoreStates Bank, N.A. v. Cutillo,

723 A.2d 1053, 1058 (Pa. Super. 1999)). Here, Kowal fails to plead the existence of a valid

contract.

       Specific pleading "is particularly important where an oral contract is alleged."

Pennsy Supply, Inc. v. Am. Ash. Recycling Corp. of Pa., 895 A.2d 595, 600 (Pa. Super. 2006).

"The party alleging the breach of an oral contract bears the burden of proving the existence

of that contract with clear and convincing evidence." Bennett v. Itochu Int'l, Inc., No. 09-cv-

1819, 2012 WL 2637404, *16 (E.D. Pa. Aug. 23, 2012) (citing Luther v. Kia Motors Am., Inc., 676

F. Supp. 2d 408, 416 (W.D. Pa. 2009)).

        Kowal's breach of contract claims fails because he does not sufficiently allege that

he and the Board formed a valid contract. Even accepting the allegations in his Complaint

as true, Kowal does not establish any of the three essential elements to contract formation-

offer, acceptance, and consideration.

       First, Kowal's breach of contract claim fails because he does not allege that there

was a valid offer. To form a valid contract, one party must make an offer to another party.

An offer "is a manifestation of willingness to enter into a bargain, which would justify

another person in understanding that his assent to that bargain is invited and will conclude

it." See, e.g., Delaware River Tow, LLC v. Nelson, No. 04-2850, 2005 WL 331706, *4 (E.D. Pa.

Feb. 10, 2005); Phila. Newspapers, Inc. v. Comm. Unemployment Comp. Bd. of Review, 426 A.2d

1289 (Pa. Cmwlth. 1981) (citing RESTATEMENT (SECOND) OF CONTRACTS§ 24).




                                              -9-
           However, Kowal' s Complaint does not indicate which party made an offer, which

party accepted an offer, or any other conduct by the parties that led to the formation of a

binding contract. (See ECF No. 1111151-52.)

           Kowal' s Complaint alleges that an "agreement" was reached at the School Board

meeting of November 15, 2017. (Id. <JI 52.) However, Kowal's Motion to Dismiss states that

Defendants did not inform Kowal of this alleged agreement until after the meeting. (ECF

No. 9 at 2.) Kowal does not allege that he made an offer to the Board before or during the

November 15, 2017 meeting. He does not allege that the Board made an offer to him in

connection with the "agreement" before or during the November 15 meeting. Rather, he

alleges that the members of the Board reached an agreement at the November 15 meeting

without Kowal' s participation. Kowal does not allege that the Board invited his assent to

the agreement. Thus, the" agreement" Kowal refers to appears to be a unilateral agreement

reached among member of the Board without Kowal' s input or participation.            This

indicates that neither party made a valid offer, and therefore that a valid contract never

existed.

       Kowal also alleges that when the Board informed him of the "agreement" after the

November 15, 2017 meeting, the Board stated that it would subsequently provide him with

a Memorandum of Understanding. (ECF No. 1 <JI 19.) This allegation further indicates that

the parties did not form a valid contract. It appears that the Board stated that it would

provide Kowal with a written offer to memorialize the Board's unilateral "agreement" at a

later date through a Memorandum of Understanding-at which point Kowal could

manifest assent to the Board's agreement.          Therefore, the Court finds that Kowal's

                                            -10-
allegations regarding the "agreement" are only evidence of preliminary negotiations, and

not evidence of a binding contract. See Bennett, 2012 WL 3627404, at *16 ("It is not enough

to show preliminary negotiations or an agreement to enter into a binding contract in the

future.").

        Second, Kowal' s breach of contract claim fails, even assuming that Kowal alleges a

valid offer, because he does not allege acceptance.               "Acceptance of an offer is a

manifestation of assent to the terms thereof made by the offeree in a manner invited or

required by the offer." Delaware River Tow, 2005 WL 331706, *4 (citing RESTATEMENT

(SECOND) OF CONTRACTS§ 50). Here, Kowal does not allege that he manifested assent to

the terms of any offer made by the Board after the November 15, 2017 Board meeting.

Therefore, Kowal does not allege that the parties formed a binding contract.

        Third, Kowal' s breach of contract claim fails because he does not allege

consideration. 7 Consideration "confers a benefit upon the promisor or causes a detriment

to the promisee and must be an act, forbearance, or return promise bargained for and given

in exchange for the original promise." Channel Home Ctrs., Div. of Grace Retail Corp. v.

Grossman, 795 F.2d 291, 299 (3d Cir. 1986) (interpreting Pennsylvania law). "Where ...

there is no agreement or even a discussion as to any of the essential terms of an alleged

bargain, such as ... consideration, the' agreement' is too indefinite for a party to reasonably




7Consideration is a basic requirement for contract formation. Consideration has also been defined
as the "inducement to a contract ... [through] some right, interest, profit or benefit accruing to one
party, or some forbearance, detriment, loss or responsibility, given, suffered, or undertaken by the
other." Great Northern Ins. Co. v. ADT Sec. Servs., Inc., 517 F. Supp. 2d 723, 736 (W.D. Pa. 2007);
Crawford's Auto Ctr., Inc. v. Commw. of Pa., 655 A.2d 1064, 1068 n. 8 (Pa. Commw. Ct. 1995) (citing
BLACK'S LAW DICTIONARY at 277-78 (5th ed.1979); RESTATEMENT (SECOND) CONTRACTS§ 71 (1981)).

                                                 -11-
believe that it could be enforceable in an action at law." Ecore Int'l, Inc. v. Downey, No. 11-

6843, 2018 WL 6333965, *20 (E.D. Pa. Oct. 12, 2018) (citing Lackner v. Glosser, 892 A.2d 21,

30 (Pa. Super. Ct. 2006)). Here, Kowal does not allege that he and the Board exchanged

value in consideration of a bargained-for performance, forbearance or return promise.

Moreover, Kowal does not allege that the "agreement" at the Board's November 15, 2017

meeting created an affirmative, bargained-for obligation for the Board to act or Kowal to

refrain from acting.

        Accordingly, the Court will dismiss Kowal' s breach of contract claim because

Kowal fails to allege facts indicating that he and the Board entered into a valid contract.

However, the Court will grant leave to amend because it finds that Kowal may be able to

cure the deficiencies of his breach of contract claim through more specific pleading. 8

VI.     Conclusion

        For the reasons set forth above, the Court will grant Defendants' Motion to Dismiss.

The Court will dismiss Counts II and III of Kowal's Complaint without prejudice.

        A corresponding order follows.




8 "[I]f a complaint is subject to a Rule 12(b)(6) dismissal, a district court must permit a curative
amendment unless such an amendment would be inequitable or futile." CollegeSource, Inc. v.
AcademyOne, Inc., 597 F. App'x 116, 126 (3d Cir. 2015) (quoting Phillips, 515 F.3d at 245). Amendment
would be futile "if the amended complaint would not survive a motion to dismiss for failure to state
a claim upon which relief could be granted." Munchak v. Ruckno, 692 F. App'x 100, 102 (3d Cir. 2017)
(internal citations omitted); see also Munksjo Paper AB v. Bedford Materials Co., No. 3:16-CV-270, 2018
WL 1866086, at *6 (W.D. Pa. Apr. 18, 2018) (Gibson, J.).

                                                 -12-
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOHN KOWAL,                                 )         Case No. 3:18-cv-181
                                             )
               Plaintiff,                    )         JUDGE KIM R. GIBSON
                                             )
                    v.                       )
                                             )
 FERNDALE    AREA    SCHOOL                  )
 DISTRICT and FERNDALE AREA                  )
 BOARD OF EDUCATION,                         )
                                             )
               Defendants.                  )




                                         ORDER


       AND NOW, this 3rd day of January, 2019, upon consideration of the Defendants'

Motion to Dismiss (ECF No. 6), IT IS HEREBY ORDERED that the Motion is GRANTED.

Counts II and III of Plaintiff's Complaint are hereby dismissed without prejudice. IT IS

FURTHER ORDERED THAT:

       (1)    Kowal must file an amended complaint on or before January 31, 2019;

       (2)    If Kowal chooses to refile Count II after January 31, 2019, he must seek leave
              of court to do so.


                                            BY THE COURT




                                                 ~K~
                                            KIM R. GIBSON
                                            UNITED ST A TES DISTRICT JUDGE
